Appeal by the defendant from a judgment of the County Court, Westchester County (Cohen, J.), rendered September 10, 2008, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his *836contention that the trial court erred in permitting a police detective to give opinion evidence (see CPL 470.05 [2]), and we decline to review it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]). Fisher, J.P., Dickerson, Eng and Belen, JJ., concur.